DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of a targeting peptide that binds to or interacts with aa47-96 of EspZ, an inhibitor peptide that is 10-40aa, SEQ ID NO: 22 and a method of inhibiting or reducing virulence of a pathogen, in the reply filed on 10/19/21 is acknowledged.
Claims 2 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 3-7 and 9-16 read on the elected species and are under consideration. 
Claim Objections
Claim 1 is objected to because of the following informalities: Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); MPEP § 608.01(m).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Scope of the claimed genus
Claim 1 is drawn to an inhibitor peptide for inactivation of EspZ said inhibitor peptide comprising a targeting peptide that binds or interacts with at least a portion of EspZ and a CPP linked directly or indirectly to the targeting peptide, wherein the inhibitor peptide disrupts EspZ activity. Claims 3 and 4 are drawn to wherein the targeting peptide binds or interacts with one or more amino acids 75-85 of EspZ (claim 3), wherein the targeting peptide binds or interacts with one or more amino acids 47-96 of EspZ (claim 4). Claims 5-7 are drawn to wherein the inhibitor peptide comprises a peptide from 10-30 amino acids that is at least 90% identical to a set of consecutive amino acids of the EspZ sequence of identical length (claim 5), at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length (claim 6), a10-40 amino acids, at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length (claim 7). Claim 11 is drawn to the targeting peptide 
 The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The instant specification states that “disrupts EspZ activity” may include but is not limited to reducing or inhibiting proper function of EspZ, reducing or inhibiting downstream events (e.g. signaling events) normally activated by EspZ function, reducing or inhibiting dimerization or oligomerization of EspZ, for inhibiting or reducing EspZ self association in the membrane etc [PGPUB0008]. 
The instant specification does not specifically define the targeting peptide. The instant specification states [PGPUB 0011-0012]:
In some embodiments, the inhibitor peptide comprises a peptide from 5 to 15 amino acids that is at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 2 to 20 amino acids that is at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 10 to 20 amino acids that is at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 10 to 25 amino acids that is at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 10 to 30 amino acids that is at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length.

In some embodiments, the inhibitor peptide comprises a peptide from 10 to 20 amino acids that is at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 20 to 30 amino acids that is at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 30 to 40 amino acids that is at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 15 to 40 amino acids that is at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 25 to 40 amino acids that is at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length. In some embodiments, the inhibitor peptide comprises a peptide from 15 to 50 amino acids that is at least 70% identical to a set of consecutive amino acids of the EspZ sequence of identical length.

The instant specification also states that the inhibitor peptide can be SEQ ID NO: 20-23 and 41-68 and in certain embodiments the inhibitor peptide is a truncated version of one of the peptides in Table 1 [PGPUB0057]. Therefore, the broadest reasonable interpretation includes a peptide 2 amino acids in length that is at least 80% identical to a set of consecutive amino acids of EspZ and also includes fragments of the sequences of Table 1. 

Assessment of whether species are support in the original specification 
Thirty-three embodiments of the invention of the claims were reduced to practice at the time of filing. Applicants disclosed SEQ ID NOs: 20-23 and 41-68. 
In addition, the complete structure of the following species was disclosed: SEQ ID No: 1 is the full length EspZ sequence. 
There was no disclosure of dipeptides with at least 80% sequence identity a set of consecutive amino acids of EspZ that was able to disrupt EspZ activity. 
There was no disclosure of fragments of SEQ ID NO: 20-23 and 41-68 with the claimed activity. 

In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the targeting peptides of SEQ ID NO: 20-23 and 41-68 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of SEQ ID NOs: 20-23 and 41-68 are not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by targeting peptide that disrupts EspZ activity.  The independent claim is not limited by any structure other than being a peptide. The inhibitor peptide is not limited by any amino acid sequence or length, but must be able to disrupt EspZ activity.  
With the aid of a computer, one of ordinary skill in the art could identify all of the peptides with at least 80% homology to SEQ ID NOs: 20-23 and 41-68. However, there is no teaching regarding which 20% of the amino acids can vary and still result in a protein that is able to bind or interact with at least a portion of EspZ and specifically disrupt EspZ activity. It should be noted that the sequences of Table 1 are all peptides 
Importantly, the instant specification teaches that a dipeptide at least 80% identical to consecutive amino acids of EspZ of the same length meet the limitation of a targeting peptide that interacts with a portion of EspZ. EspZ is 98 amino acids in length and the dipeptide can be identical to any portion of the 98 amino acids. 
Therefore, disclosure of SEQ ID NO: 20-23 and 41-68 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of an inhibitor peptide that disrupts EspZ activity. 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function. Due to the lack of guidance from the specification, it is unclear what peptide would be able to “bind or interact with EspZ”.  Understanding the physical basis 
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins is well-known in the art. It is not disputed that one of ordinary skill in the art could isolate, albeit with route experimentation and optimization, a potential inhibitor or amino acid sequence with 80% sequence identity of a given sequence provided that the sequence is known. Where the specification fails to provide description is in the structure of the protein to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also be able to specifically disrupt EspZ activity. This is an issue of written description. The specification does not make clear which peptides are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which peptides to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of SEQ ID NO: 20-23 and 41-68. Therefore, only SEQ ID NO: 20-23 and 41-68 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Shoji-Kawata et al. (Identification of a candidate therapeutic autophagy inducing peptide” Nature,2013 Feb 14; 494(7436); 201-206).
With respect to claim 1, Shoji-Kawata et al. teach the peptide Tat-beclin 1 with a GG linker and the peptide Tat-GG-scrambled peptide (Peptide synthesis para, p. 10). With respect to part (a), the instant specification states “the inhibitor peptide comprises a peptide from 2 to 20 amino acids that is at least 80% identical to a set of consecutive amino acids of the EspZ sequence of identical length” [PGPUB 0011]. The GG sequence is identical to amino acids 84-85 and 91-92 of EspZ (SEQ ID NO: 1 in specification) and therefore meets the limitation of claim 1 (a). 
With respect to claim 1 (b),  Tat meets the limitation of CPP linked directly to the targeting peptide. 
	With respect to the limitation “an inhibitor peptide for inactivation of EspZ”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the peptide meets the structural limitations of the claims and would therefore be capable of the intended use. 

 With respect to the limitation “wherein the inhibitor peptide disrupts EspZ activity”, the reference would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Shoki-Kawata et al. teach a composition that meets the limitations of claim 1 and would therefore inherently have the same function.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 3, 4 and 12, as evidenced by the instant specification, the inhibitor peptide that bind or interact with EspZ include truncated versions of SEQ ID 
With respect to claim 14, Shoji-Kawata et al. teach the CPP is HIV-Tat
	
	Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A search of the prior art did not uncover any amino acid sequences that comprise SEQ ID NO: 20-23, 41-68 or comprise a peptide at least 90% identical to SEQ ID NO: 20-23, 41-68. The peptides are novel.

Conclusion
Claims 9 and 10 are objected.
Claims 1, 3-7 and 11-16 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654